[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                       FILED
                          ________________________            U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                     July 17, 2008
                                 No. 08-10112
                                                                 THOMAS K. KAHN
                             Non-Argument Calendar                     CLERK
                           ________________________

                      D. C. Docket No. 06-00005-CR-WTM-5

UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                       versus

NATHAN GLOVER,

                                                               Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                   (July 17, 2008)

Before MARCUS, WILSON, and PRYOR, Circuit Judges.

PER CURIAM:

      Nathan Glover appeals his sentence of imprisonment for 114 months for

conspiracy to possess with the intent to distribute and to distribute a quantity of
cocaine base. See 21 U.S.C. § 846. Glover argues that the district court erred

when it denied the motion to withdraw filed by his counsel after Glover’s notice of

appeal and that his sentence is unreasonable. We affirm Glover's sentences.

      We do not consider Glover’s first argument. The denial of the motion to

withdraw occurred after Glover filed his notice of appeal, and Glover did not file

an amended notice of appeal. Because an appeal from a final judgment “brings up

for review . . . preceding nonfinal order[s]” only, we lack jurisdiction to review the

later denial of the motion to withdraw. See Kirkland v. Nat’l Mortgage Network,

Inc., 884 F.2d 1367, 1369-70 (11th Cir. 1989).

       The reasonableness of a sentence is reviewed for an abuse of discretion.

Gall v. United States, 552 U.S. ___, ___, 128 S. Ct. 586, 597 (2007). Our review

involves an examination of the totality of the circumstances, including whether the

statutory factors for sentencing, 18 U.S.C. § 3553(a), support the challenged

sentence. Id. at ___, 128 S. Ct. at 597-600. We defer to the judgment of the

district court in the weight given to the factors in section 3553(a) unless the

district court has made “a clear error of judgment” and has imposed “a sentence

that lies outside the range of reasonable sentences dictated by the facts of the

case.” United States v. McBride, 511 F.3d 1293, 1297-98 (11th Cir. 2007)

(citations omitted).

                                          2
      Glover has failed to establish that his sentence is unreasonable. The

sentence for 114 months was near the low end of the advisory guideline range of

108 to 135 months. The district court weighed the factors in section 3553(a) and

did not make any clear error of judgment. The district court reasonably

determined that this sentence was not greater than necessary to achieve the

statutory purposes of sentencing.

      Glover’s sentence is AFFIRMED.




                                         3